Citation Nr: 1317423
Decision Date: 05/29/13	Archive Date: 06/28/13

DOCKET NO. 09-43 101    DATE MAY 29 2013

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence was received to reopen a claim for service connection for a right ankle disorder.

2. Entitlement to service connection for a right ankle disorder.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD

INTRODUCTION

The Veteran served on active duty from August 1977 through May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which apparently reopened the Veteran's claim for service connection for a right ankle disorder but denied service connection on the merits of the evidence. A timely Notice of Disagreement (NOD) was received from the Veteran in July 2009. After a Statement of the Case was issued in September 2009, the Veteran perfected his appeal in November 2009, via VA Form 9 substantive appeal.

The Veteran's substantive appeal reflects that he initially requested that a Board hearing be scheduled in this matter. In January 2010, however, the Veteran notified the RO that he wished to proceed with a local hearing before a Decision Review Officer (DRO) in lieu of a hearing before a Board member. Accordingly, the Veteran's testimony was received during a March 2012 DRO Hearing. A transcript of this testimony is associated with the record.

The issue of the Veteran's entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Service connection for a right ankle disorder was denied by the RO's June 1987 rating decision. The Veteran did not appeal that decision.

-2-

2. The evidence associated with the claims file since the RO's June 1987 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for a right ankle disorder and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's June 1987 rating decision is new and material, and the Veteran's claim for service connection for a right ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159. Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time. Indeed, any such action would result only in delay.

Claim to Reopen

By way of procedure, the Veteran's original claim for service connection for a right ankle disorder was received by VA in February 1986. That claim was denied in a June 1987 rating decision, on the basis that the evidence available at that time did not show the occurrence of an in-service right ankle injury. The Veteran did not subsequently appeal the June 1987 rating decision; hence, as to the issue of entitlement to service connection for a right ankle disorder, that decision is final under 38 U.S.C.A. §7105.

-3-

In November 2007, the Veteran filed the pending request to reopen his claim for service connection for a right ankle disorder. In the July 2008 rating decision, the RO apparently determined that new and material evidence had been received to reopen the Veteran's claim. However, the substantive claim for service connection for a right ankle disorder was denied on the evidentiary merits.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, [i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the evidence available at the time of the RO's final June 1987 denial included the Veteran's claim; an April 1986 report from a VA examination of the Veteran's right finger; a September 1986 VA Form 21-4176, Report of Accidental Injury; and the Veteran's 1977 entrance examination report. Notably, the Veteran's complete service treatment records were not available at that time.

Since the RO's June 1987 decision, VA has received additional evidence from the Veteran consisting of the Veteran's claims submissions; buddy statements dated December 2008; the Veteran's service personnel records; some limited service treatment records; and VA treatment records dated from August 2007 through October 2012. In a December 2008 buddy statement from the Veteran's brother,

-4-

who purportedly served with the Veteran in Germany, the brother attested that the Veteran injured his right ankle during service.

Overall, and presuming the credibility of the allegations contained in the December 2008 lay statement from the Veteran's brother, solely for the purposes of considering whether new and material evidence has been received, the current evidentiary record appears to raise the substantiate the Veteran's contention that he had an injury to his right ankle during service and that he has experienced ongoing symptoms in his right ankle since that time. Hence, the Board finds that new and material evidence has been received. Accordingly, the Veteran's claim for service connection for a right ankle disorder is reopened. This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a right ankle disorder is reopened.

REMAND

Having reopened the Veteran's claim for service connection for a right ankle disorder, the Board finds that additional development of the service connection claim is necessary.

The available service treatment records consist only of the Veteran's 1977 enlistment examination report and a 1986 enlistment examination report prepared prior to the Veteran's enlistment into reserve service. As documented in the claims file, the RO undertook efforts in March 2008 and June 2008 to obtain the complete service treatment records from the National Personnel Records Center (NPRC). Responses received from NPRC in March 2008 and July 2008; however, indicate

-5-

that all available service treatment records for the Veteran were already in the RO's possession.

Notwithstanding the foregoing, the Board notes that the Veteran identified in his original February 1986 claim that he had injured his right ankle while playing basketball during service in Nurnberg, Germany, and, that he received in-service treatment for his right ankle at a U.S. Army Hospital located in Nurnberg. The Board also notes that, in a December 2008 statement, the Veteran's brother purported to have served with the Veteran in Butzbach, Germany and that he recalled that the Veteran did sustain a right ankle injury during service. Indeed, service personnel records show that the Veteran was deployed to Germany, from July 1982 through May 1983, as a member of the 501st S&TBN, 1st Artillery Division. Unfortunately, the service personnel records do not specify where in Germany the Veteran was deployed.

Claims file records show that, in November 2009, the RO undertook initial efforts to obtain in-patient clinical treatment records from Nurnberg, Germany. Subsequent records in the claims file show that no response to this request was received. Despite the same, there is also no indication that any further follow-up efforts were made by the RO to locate the Veteran's in-service clinical treatment records. In that regard, there is no indication that any follow-up requests were made to the U.S. Army Hospital in Nurnberg, or, that any requests were made to the U.S. Army Hospital or other medical facility in Butzbach.

Under 38 C.F.R. § 3.159(c)(2), VA must make as many requests as necessary to obtain relevant records from a Federal department or agency. Such records include service treatment records. Under the regulation, VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records will be futile. Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency notifies VA that the requested records do not exist or that the custodian does not have them.

-6-

Here, in the absence of any response from the custodian of records at the U.S. Army Hospital in Nurnberg, and. in the absence of any documented efforts to seek out the Veteran's service treatment and in-patient clinical treatment records at Butzbach, the RO has failed to discharge the duties mandated under 38 C.F.R. § 3.159(c)(2). Accordingly, the RO must make further efforts to follow-up on its initial November 2009 request to the U.S. Army Hospital in Nurnberg, Germany. The RO must also make initial and all necessary follow-up efforts to obtain any service treatment records and/or in-patient clinical treatment records from the U.S. Army Hospital or other medical facility at Butzbach, Germany. 38 C.F.R. § 3.159(c)(2).

As noted above, the Veteran has reported that he injured his right ankle during service in Germany. In his February 2009 NOD, he reported further that he has experienced ongoing right ankle soreness since his reported in-service injury. This assertion is supported by the aforementioned December 2008 statement from the Veteran's brother, who reportedly served with the Veteran in Germany and recalled that the Veteran sustained a right ankle injury during his service in Germany. These unrebutted assertions appear to raise the possibility that the Veteran's current right ankle disorder may be related to the Veteran's active duty service.

Despite the foregoing, the Veteran has yet to be afforded a VA examination for his right ankle. Such an examination should be arranged for the Veteran to explore whether there is an etiological relationship between his right ankle and his active duty service. 38 C.F.R. § 3.159(c)(4).

Prior to arranging the VA examination requested above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his right ankle since October 2012. VA must then also make efforts to obtain any treatment records that are identified by the Veteran. 38 C.F.R. §3.159.

-7-

Accordingly, the case is REMANDED for the following action:

1.	A letter should be sent to the Veteran explaining, in
terms of 38 U.S.CA. §§ 5103 and 5103A, the need for
additional evidence regarding his claim of entitlement to
service connection for a right ankle disorder. This letter
must also inform the Veteran about the information and
evidence that is necessary to substantiate his claim and
provide notification of both the type of evidence that VA
will seek to obtain and the type of evidence that is
expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to locate his service treatment records and/or in-patient clinical treatment records from U.S. Army medical facilities in Nurnberg, Germany and Butzbach, Germany, and, to arrange a VA examination of his right ankle. The Veteran should be advised that it is his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his right ankle since October 2012.

2.	Make efforts to obtain the records of any treatment
identified by the Veteran. Any records obtained as a
result of such efforts should be associated with the claims
file. If such efforts yield negative results, a notation to
that effect should be inserted in the file. The Veteran and

-8-

his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. Follow-up with the initial November 2009 request for service treatment records and/or in-patient clinical treatment records from the U.S. Army Hospital in Nurnberg, Germany. Also, make initial and all necessary follow-up requests for service treatment records and/or inpatient clinical treatment records from the U.S. Army Hospital in Butzbach, Germany. Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine whether the nature and etiology of the Veteran's current right ankle or foot disorder. The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed. The examiner should provide a diagnosis for any disorders in the Veteran's right ankle. The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50

-9-

percent probability) that any diagnosed right ankle or foot disorders are related to an injury or illness sustained during service, to include the Veteran's reported in-service injury.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5. If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

6. After completion of the above development, the issue of whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder should be readjudicated. If the RO determines that new and material evidence has been received and reopens the Veteran's claim, then the RO should also adjudicate the underlying claim of whether the Veteran is entitled to service connection for a right ankle disorder. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

-10-

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

-11-




